
	

114 HR 4322 IH: Mentor-Protégé Cooperation Reform Act of 2016
U.S. House of Representatives
2016-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4322
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2016
			Mr. Knight (for himself and Ms. Judy Chu of California) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To clarify the prohibition on affiliation under the Mentor-Protege Program of the Department of
			 Defense, to amend the Small Business Act to improve cooperation between
			 the mentor-protege programs of the Small Business Administration and the
			 Department of Defense, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Mentor-Protégé Cooperation Reform Act of 2016. 2.Amendments to the Mentor-Protege Program of the Department of Defense on affiliationSection 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 104 Stat. 1607; 10 U.S.C. 2302 note) is amended—
 (1)in subsection (d)— (A)by amending paragraph (1) to read as follows:
					
 (1)prior to the approval of that agreement, the Administrator of the Small Business Administration had made no finding of affiliation between the mentor firm and the protege firm;;
 (B)by redesignating paragraph (2) as paragraph (3); and (C)by inserting after paragraph (1) the following new paragraph:
					
						(2)
 (A)the Administrator of the Small Business Administration does not have a current finding of affiliation between the mentor firm and protege firm; or
 (B)the Secretary, after considering the regulations promulgated by the Administrator of the Small Business Administration regarding affiliation—
 (i)does not have reason to believe that the mentor firm affiliated with the protege firm; or (ii)has received a formal determination of no affiliation between the mentor firm and protege firm from the Administrator after having submitted a question of affiliation to the Administrator; and; and
 (2)in subsection (n), by amending paragraph (9) to read as follows:  (9)The term affiliation, with respect to a relationship between a mentor firm and a protege firm, means a relationship described under section 121.103 of title 13, Code of Federal Regulations (or any successor regulation)..
			3.Improving cooperation between the mentor-protege programs of the Small Business Administration and
 the Department of DefenseSection 45(b)(4) of the Small Business Act (15 U.S.C. 657r(b)(4)) is amended by striking subparagraph (A) and redesignating subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively.
		
